                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


CHERYL SCHRAUFNAGEL,                      )
 on behalf of herself and                 )
on behalf of all others similarly situated,
                                          )
                                          )
        Plaintiffs,                       )                   Civil Action No. 2:19-cv-01608-JPS
                                          )
vs.                                       )
                                          )                   Jury Trial Demand
GEICO CASUALTY COMPANY,                   )
a foreign insurance corporation,          )
                                          )
        Defendant.                        )
__________________________________________)

PLAINTIFF’S RESPONSE TO DEFENDANT’S MEMORNADUM IN SUPPORT OF ITS
                    PARTIAL MOTION TO DISMISS

        Plaintiff, Cheryl Schraufnagel (“Ms. Schraufangel” or “Plaintiff”), on behalf of herself and

all others similarly situated, files this Response to Defendant GEICO Casualty Company’s

(“GEICO” or “Defendant”) Memorandum in Support of its Partial Motion to Dismiss (“Motion”),

and states in support as follows:

                                              INTRODUCTION

        This is a putative class action alleging that Defendant systematically underpays its insureds

on auto insurance claims where the vehicle is declared a total loss by excluding sales tax and

vehicle title and registration fees from the payment it makes when it declares the vehicle a total

loss and pays the actual cash value (“ACV”). Defendant filed a partial Motion to Dismiss

Plaintiff’s cause of action for declaratory relief. In its Motion, Defendant incorrectly argues that

this case should be dismissed because Plaintiff does not allege an “immediate” injury, and the

declaratory action is duplicative of the breach of contract claim. This Court should deny the motion

in its entirety.




           Case 2:19-cv-01608-JPS Filed 02/24/20 Page 1 of 6 Document 16
    I.       LEGAL STANDARD

          “A complaint will survive a 12(b)(6) motion if, after the court disregards any portions that

are ‘no more than conclusions,’ it ‘contain[s] sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670,

675 (7th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009)). In deciding a motion

to dismiss, the Court must accept all well-pleaded facts as true. Leahv. Bd. Of Trs. Of Comm.

College Dist. No. 508, 912 F2d. 917, 921 (7th Cir. 1990). “The Declaratory Judgment Act gives

courts of the United States discretionary power to issue declarations regarding ‘the rights and other

legal relations of any interested party seeking such declaration.’” Deveraux v. City of Chicago, 14

F.3d 328, 330 (7th Cir. 1994) (citing 28 U.S.C. § 2201). “[H]owever...courts may not exercise this

discretionary power in the absence of an ‘actual controversy’ between the parties.” Id. “The

controversy must be definite and concrete, touching the legal relations of parties having adverse

legal interests.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 138, 127 S. Ct. 764, 166 L.

Ed. 2d 604 (2007) (internal citations omitted). Moreover, “[i]t must be a real and substantial

controversy...as distinguished from an opinion advising what the law would be upon a hypothetical

state of facts.” Id. (internal citations omitted).


    II.      ARGUMENT

    A. Plaintiff Alleged a Valid Cause of Action for Declaratory Relief

          Defendant contends that Plaintiff failed to establish a cause of action for declaratory relief

because her allegations relate solely to Defendant’s alleged past conduct, which does not establish

the threat of real or immediate risk of injury. Motion at 5. However, Plaintiff alleged that

Defendant is a large private insurance company that collects hundreds of millions of dollars in

premiums every year and systematically underpays ACV of total loss vehicles under its policy to


                                                     2

            Case 2:19-cv-01608-JPS Filed 02/24/20 Page 2 of 6 Document 16
herself and thousands of other class members. Compl. ¶4-5. Plaintiff, and thousands of other class

members, are in doubt about their rights under their policy, and have an immediate injury: under

their interpretation of Defendant’s policy, they are owed money. Defendant disagrees. Declaratory

judgments exist precisely to clarify justiciable questions such as this one, namely, what are

Plaintiff’s and the class members’ rights to sales tax and title transfer fees under their insurance

policy with Defendant.

   B. The District Court Should Exercise Jurisdiction to Determine the Declaratory
      Judgment Action

       Once a district court determines that a justiciable question exists, the court must consider

the question of jurisdiction. When considering whether a district court should exercise jurisdiction

to hear a declaratory judgment case, the Seventh Circuit considers several factors: (1) Whether

the judgment would settle the controversy; (2) Whether the declaratory judgment action would

serve a useful purpose in clarifying the legal relations at issue; (3) Whether the declaratory remedy

is being used merely for the purpose of “procedural fencing” or “to provide an arena for a race for

res judicata”; (4) Whether the use of a declaratory action would increase friction between our

federal and state courts and improperly encroach on state jurisdiction, and (5) Whether there is an

alternative remedy that is better or more effective.” See NUCOR Corp. v. Aceros Y Maquilas de

Occidente, S.A. de C.V., 28 F.3d 572, 579 (7th Cir. 1994). In this case, Defendant’s only argument

as to why the plaintiff’s declaratory judgment claim should be dismissed under these factors relates

to the fifth consideration, i.e., whether “an alternative remedy that is better or more effective” will

resolve the claim. Id.

       The fact that Plaintiff pled a count for breach of contract in addition to a claim for

declaratory relief is not fatal to her class claim for declaratory relief. In Murillo v. Kohl's Corp.,

the Court held that plaintiff’s statutory violation of Wis. Stat. §100.18 and declaratory action based


                                                  3

          Case 2:19-cv-01608-JPS Filed 02/24/20 Page 3 of 6 Document 16
on alleged deceptive marketing practices each stated a valid cause of action. 197 F. Supp. 3d 1119,

1136 (E.D. Wis. 2016) (“Here, declaratory and/or injunctive relief would indeed: (1) settle the

parties’ ongoing/future dispute regarding [Defendant’s] allegedly deceptive marketing practices;

and (2) clarify for the parties and putative class members the legality of [Defendant’s] practices.

” Id. at 40). Similarly, in the instant case, while a breach of contract action would remedy pecuniary

losses from Defendant’s past conduct, it does not have the power to enjoin any allegedly wrongful

future conduct. On the contrary, a declaratory action has the power to clarify the legality of

Defendant’s practices and can have the effect of enjoining Defendant from underpaying similarly

situated insureds in the future. See Murillo v. Kohl's Corp., 197 F. Supp. 3d 1119, 1137 (E.D. Wis.

2016).

    C. The Court should apply Wisconsin substantive law to determine Declaratory Relief

    Because this is a case in diversity, the Court will apply the substantive law of Wisconsin but

federal procedural law. See Ferguson-Kubly Indus. Servs. v. Circle Envtl., Inc., 409 F. Supp. 2d

1072, 1081 (E.D. Wis. 2006). A request for declaratory judgment is a procedural mechanism that

relies, in this instance, upon substantive state law. See Id. While Defendant is correct that the

Federal Declaratory Judgment Act controls this litigation, it is immaterial that the complaint asks

for a declaratory judgment under the Wisconsin Civil Practice Act. See Ill. ex rel. Barra v. Archer

Daniels Midland Co., 704 F.2d 935, 939 (7th Cir. 1983) (A complaint for declaratory relief can be

litigated in federal court even if the complaint contains procedural references to state instead of

federal law.) Id. at 939. 1 To the extent necessary, Plaintiff is willing to amend her Complaint to




1
  In a case cited by Defendant in its Memorandum in Support of its Partial Motion to Dismiss,
Aslanukov v. Am. Express Travel Related Servs. Co., 426 F. Supp. 2d 888, 893 (W.D. Wis. 2006),
the Western District of Wisconsin considered a declaratory action pleaded pursuant to Wis. Stat.
§ 806.06.
                                                  4

          Case 2:19-cv-01608-JPS Filed 02/24/20 Page 4 of 6 Document 16
clarify that the declaratory count is brought pursuant to the Declaratory Judgment Act, 28 U.S.C.S.

§ 2201.


                                        CONCLUSION

       Accordingly, Defendant’s Partial Motion to Dismiss should be denied in its entirety.


Dated: February 24, 2020                             Respectfully submitted,

                                                     /s/Jake Phillips
                                                     NORMAND PLLC
                                                     Jacob L. Phillips (admitted pro hac vice)
                                                     jacob.phillips@normandpllc.com
                                                     Edmund A. Normand (admitted pro hac vice)
                                                     ed@normandpllc.com
                                                     service@normandpllc.com
                                                     3165 McCrory Place, Suite 175
                                                     Orlando, FL 32803
                                                     Telephone: (407) 603-6031
                                                     Facsimile: (888) 974-2175

                                                     KOTCHEN & LOW LLP
                                                     Daniel Kotchen
                                                     dkotchen@kotchen.com
                                                     1745 Kalorama Rd., N.W., Suite 101
                                                     Washington, D.C. 20009(202) 468-401

                                                     EDELSBERG LAW, PA
                                                     Scott Edelsberg (pro hac vice to be filed)
                                                     scott@edelsberglaw.com
                                                     20900 NE 30th Ave, Suite 417
                                                     Aventura, FL 33180
                                                     Telephone: (305) 975-3320

                                                     SHAMIS & GENTILE, P.A.
                                                     Andrew J. Shamis (pro hac vice to be filed)
                                                     ashamis@shamisgentile.com
                                                     14 NE 1st Avenue, Suite 400
                                                     Miami, Florida 33132
                                                     Telephone: (305) 479-2299
                                                     Facsimile: (786) 623-0915

                                                     DAPEER LAW, P.A.
                                                     Rachel Dapeer (pro hac vice to be filed)

                                                5

          Case 2:19-cv-01608-JPS Filed 02/24/20 Page 5 of 6 Document 16
                                                       rachel@dapeer.com
                                                       300 S. Biscayne Blvd, #2704
                                                       Miami, FL 33131
                                                       Telephone: (305) 610-5223

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 24, 2020, a true and correct copy of the foregoing

has been electronically filed with the Clerk of the Court by using the CM/ECF system, which will

send notification of such filing to all attorneys of record.



                                                       /s/ Jake Phillips
                                                       Jacob L. Phillips, Esq.




                                                   6

          Case 2:19-cv-01608-JPS Filed 02/24/20 Page 6 of 6 Document 16
